F I L E D
                                                                       United States Court of Appeals
                                                                               Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                            January 19, 2006
                                  TENTH CIRCUIT                           Elisabeth A. Shumaker
                                                                              Clerk of Court

 UNITED STATES OF AMERICA,

              Plaintiff-Appellee,

 v.                                                       No. 05-4146
                                                            (D. Utah)
 ASENCION MICHEL-GALAVIZ,                      (D.C. Nos. 2:05-CV-00384-JTG and
                                                     2:98-CR-601-001-JTG)
              Defendant-Appellant.




                                        ORDER


Before EBEL, McKAY, and HENRY, Circuit Judges.



      After examining appellant’s brief and the appellate record, this panel has

determined unanimously that oral argument would not materially assist the

determination of this appeal. See F ED . R. A PP . P. 34(a); 10 TH C IR . R. 34.1(G).

      Asencion Michel-Galaviz, a federal prisoner proceeding pro se, seeks a

certificate of appealability (“COA”) to appeal the district court’s decision

dismissing as untimely his 28 U.S.C. § 2255 petition for a writ of habeas corpus.

We deny Mr. Michel-Galaviz’s application for a COA and dismiss this appeal.
                                I. BACKGROUND

      On May 4, 1999, Mr. Michel-Galaviz pleaded guilty in a four-count

indictment to (a) illegal entry of a deported alien, in violation of 8 U.S.C. § 1326;

(b) possession of a controlled substance with intent to distribute, in violation of

21 U.S.C. § 841(a)(1); (c) being a felon in possession of a firearm, in violation of

18 U.S.C. § 922(g)(1); and (d) being an illegal alien in possession of a firearm, in

violation of 18 U.S.C. § 922(g)(5). The district court sentenced him to 151

months’ imprisonment, and it entered judgment on July 28, 1999. He did not file

a direct appeal challenging his sentence or the underlying conviction.

      On April 27, 2005, Mr. Michel-Galaviz filed a petition in district court to

vacate his sentence under 28 U.S.C. § 2255. He maintained that the district court

erred when it used a prior robbery conviction as the basis for a career-offender

enhancement. The district court dismissed the petition, concluding that the

“claim is untimely and barred as a matter of law, being far beyond the period of

limitation set forth in 28 U.S.C. § 2255.” Rec. doc. 5, at 2 (Order, filed May 24,

2005). The district court did not act on the issuance of a COA, and a COA was

thus deemed denied under our Emergency General Order of October 1, 1996.

                                 II. DISCUSSION

      We review Mr. Michel-Galaviz’s petition under the Antiterrorism and

Effective Death Penalty Act of 1996. We may issue a COA and entertain his

                                         -2-
appeal only if he “has made a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2). “[W]hen the district court denies a habeas

petition on procedural grounds,” as is the case here, we issue a COA “if the

prisoner shows, at least, that jurists of reason would find it debatable whether the

petition states a valid claim of the denial of a constitutional right, and that jurists

of reason would find it debatable whether the district court was correct in its

procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 478 (2000).

      The decision to grant a COA turns on the application of 28 U.S.C. § 2255,

which provides that a habeas petition must be filed within one year from the latest

of:

      (1)    the date on which the judgment of conviction becomes final;
      (2)    the date on which the impediment to making a motion created by
             governmental action in violation of the Constitution or laws of
             the United States is removed, if the movant was prevented from
             making a motion by such governmental action;
      (3)    the date on which the right asserted was initially recognized by
             the Supreme Court, if that right has been newly recognized by the
             Supreme Court and made retroactively applicable to cases on
             collateral review; or
      (4)    the date on which the facts supporting the claim or claims
             presented could have been discovered through the exercise of due
             diligence.

      The district court entered judgment on Mr. Michel-Galaviz’s conviction on

July 28, 1999. Because he did not appeal his sentence, his judgment of conviction

became final ten days later, when his claim could no longer be subject to

appellate review. See F ED . R. A PP . P. 4(b)(1)(A) (“In a criminal case, a

                                           -3-
defendant’s notice of appeal must be filed in the district court within 10 days after

the later of: (i) the entry of either the judgment or the order being appealed; or (ii)

the filing of the government’s notice of appeal.”). Mr. Michel-Galaviz did not

file his habeas petition in district court until April 2005, well after the one-year

limitation period under subsection (1) had expired.

      Furthermore, Mr. Michel-Galaviz offers no arguments under subsections

(2), (3), or (4) of § 2255, and he does not contend that the one-year limitation

period should be statutorily or equitably tolled.

                                III. CONCLUSION

      Reasonable jurists would not debate the district court’s conclusion that Mr.

Michel-Galaviz’s habeas petition was untimely. Accordingly, we DENY his

application for a COA and DISMISS the appeal.



                                        Entered for the Court,



                                        Robert H. Henry
                                        Circuit Judge




                                          -4-